Exhibit 10.5
 
EXECUTION COPY
 

 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (the "Agreement") is executed and delivered as of
the 3rd day of February, 2010, by MISCOR GROUP, Ltd., an Indiana corporation
(the "Seller"), in favor of both John A. Martell and Bonnie Martell, as husband
and wife and as residents of the State of Michigan (collectively, "Buyer"), and
John A. Martell, individually ("Guarantor").
 
WHEREAS, Seller and Buyer have entered into a Purchase Agreement, dated February
3rd, 2010, for the sale and purchase of all of the outstanding capital stock of
Ideal Consolidated, Inc., an Indiana corporation, and the sale and purchase of
all of the outstanding units of membership interest in Martell Electric, LLC, an
Indiana limited liability company (the "Purchase Agreement"); and
 
WHEREAS, Borrower and Guarantor have executed and delivered an Agreement of
Indemnity dated October 19, 2007 in favor of the Cincinnati Insurance Company
(“Surety”) (as amended from time to time, the "Guaranty"), pursuant to which
Buyer and Guarantor have agreed to exonerate and indemnify the Surety from and
against liability for loss and expenses with respect to Bonds (as defined in the
Guaranty) (the "Guaranteed Obligations"); and
 
WHEREAS, pursuant to Section 8.1(g) of the Purchase Agreement, the execution and
delivery of the Agreement is a condition precedent to the obligations of Buyer
to close the transactions contemplated by the Purchase Agreement; and
 
WHEREAS, Seller acknowledges that Buyer was unwilling to execute the Purchase
Agreement unless Seller agreed to provide the indemnification described in this
Agreement for the benefit of Buyer and Guarantor, and Seller will realize
substantial benefits from the consummation of the transactions contemplated by
the Purchase Agreement.
 
NOW, THEREFORE, to induce Buyer to consummate the transactions contemplated by
the Purchase Agreement, and in consideration of the substantial benefit Seller
will derive from such execution:
 
1.    Indemnification.  Seller, on behalf of itself as well as any (i) acquirers
of Seller, (ii) direct or indirect subsidiaries of Seller, (iii) all or
substantially all of Seller's assets, (iv) all or substantially all of the
assets of any direct or indirect subsidiaries of Seller, or (v) all or
substantially all of the assets of any business segment of Seller (collectively,
the "Indemnitors"), hereby agrees to defend, indemnify and hold harmless both
Buyer and Guarantor and their respective successors, and personal
representatives (collectively, the "Indemnitees"), from and against all
complaints, claims, damages, actions, causes of action, suits, rights, demands,
costs, and all expenses of any kind whatsoever relating thereto (including
reasonable attorney's fees and costs incurred), arising from any claim made
against Buyer or Guarantor under the Guaranty or the Guaranteed
Obligations.  Notwithstanding the foregoing, this indemnification shall not
apply, the Guaranteed Obligations do not include, and Seller shall have no
liability regarding, any Bonds as to which the Principal is either or both of
Ideal Consolidated, Inc. or Martell Electric, LLC (“Excluded Bonds”).  Seller
shall have the right, at Seller’s expense, to defend,
 

 
 

--------------------------------------------------------------------------------

 

settle or compromise any claims under the Guaranty or the Guaranteed
Obligations, other than claims based on any Excluded Bonds, provided (a) such
settlement or compromise contains an unconditional release of Buyer or Guarantor
as the case may be, and (b) neither Buyer nor Guarantor nor their respective
affiliates shall be required to pay any consideration for such settlement.
 
2.           Survival.  The obligations and liabilities of Seller and (as
applicable) the Indemnitors under this Agreement shall survive and be
enforceable for as long as any Guaranteed Obligations remain outstanding.
 
3.           Notices.  All notices or other written communications hereunder
shall be deemed to have been properly given (a) upon delivery, if delivered in
person or by facsimile transmission with receipt acknowledged by the recipient
thereof and confirmed by telephone by sender, (b) one (1) Business Day after
having been deposited for overnight delivery with any reputable overnight
courier service, or (c) three (3) Business Days after having been deposited in
any post office or mail depository regularly maintained by the U.S. Postal
Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed to the addresses set forth below:
 

 
If to Buyer or Guarantor:
         
John A. and Bonnie Martell
   
61249 Howell Drive
   
Cassopolis, MI  49031
   
Telecopier No.:
       
with a copy to:
         
Baker & Daniels LLP
   
202 South Michigan Street, Suite 1400
   
South Bend, IN 46601
   
Attention:  James R. Brotherson, Esq.
   
Telecopier No.:  (574) 239-1900
       
If to Seller or the Indemnitors:
         
William J. Schmuhl, Jr.
   
1421 Honan Drive
   
South Bend, IN 46614
       
with a copy to:
         
MISCOR GROUP, LTD.
   
1125 South Walnut Street
   
South Bend, IN 46619
   
Attention:  James M. Lewis, Esq.
   
Telecopier No.:  (574) 245-4646

 
 
 

--------------------------------------------------------------------------------

 

For purposes of this Section, "Business Day" shall mean a day on which
commercial banks are not authorized or required by law to close in South Bend,
Indiana.
 
4.           No Third-Party Beneficiary.  The terms of this Agreement are for
the sole and exclusive protection and use of the Indemnitees.  No party shall be
a third-party beneficiary hereunder, and no provision hereof shall operate or
inure to the use and benefit of any such third party.  It is agreed that those
persons and entities included in the definition of Indemnitees are not such
excluded third party beneficiaries.
 
5.           Duplicate Originals; Counterparts.  This Agreement may be executed
in any number of duplicate originals and each duplicate original shall be deemed
to be an original.  This Agreement may be executed in several counterparts, each
of which counterparts shall be deemed an original instrument and all of which
together shall constitute a single agreement.
 
6.           No Oral Change.  This Agreement, and any provisions hereof, may not
be modified, amended, waived, extended, changed, discharged or terminated orally
or by any act or failure to act on the part of any Seller or any Indemnitees,
but only by an agreement in writing signed by the party against whom enforcement
of any modification, amendment, waiver, extension, change, discharge or
termination is sought.
 
7.           Number and Gender/Successors and Assigns.  All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the person or persons referred to may
require.  Each reference herein to Indemnitees shall be deemed to include their
respective successors and assigns and this Agreement shall inure to the benefit
of Indemnitees and their respective successors and assigns forever.
 
8.           Rights Cumulative.  The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies which Indemnitees have
under the Purchase Agreement or any other document executed in connection with
the transactions contemplated by the Purchase Agreement.
 
9.           Inapplicable Provisions.  If any term, condition or covenant of
this Agreement shall be held to be invalid, illegal or unenforceable in any
respect, this Agreement shall be construed without such provision.
 
10.           Governing Law.  This Agreement shall be governed, construed,
applied and enforced in accordance with the laws of the State of Indiana.
 
11.           Legal Fees.  Wherever pursuant to this Agreement it is provided
that Seller pay any costs and expenses, such costs and expenses shall include,
but not be limited to, legal fees and disbursements of Indemnitees, whether with
respect to retained firms, the reimbursement for the expenses of the in-house
staff or otherwise.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Indemnification Agreement has been executed and is
effective as of the day and year first above written.
 


 

 
MISCOR GROUP, LTD,
 
an Indiana corporation
       
By:
/s/ Michael D. Topa
 
Title:  Michael D. Topa, Interim Chief Financial Officer


